DETAILED ACTION
In response to communications filed 05 November 2021, this is the first Office action of the merits. Claims 1-18 are canceled. Claims 19-38 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-21, 29 and 31-32 are objected to because of the following informalities:  
Claim 19 recites “target data in a container” should read as --target data in a container file--and also recites “running, on the indexing computer system, a second process to” should read as -- running, on the indexing computer system, the second process to-- as they appear to be typographical errors and may cause antecedent basis issues. 
Claim 29 recites “run a second process” should read as -- run the second process -- as it appears to be a typographical error and may cause antecedent basis issues. 
Claim 31 recites “the user system” should read as – the user computer system -- as it appears to be a typographical error and may cause antecedent basis issues.
Claims 20 and 31 recite “the original data saved” should read as – original data saved -- as it appears to be a typographical error and may cause antecedent basis issues. 
Claim 21 and 32 recites “include the paths of the target data” should read as – include paths of the target data -- as it appears to be a typographical error and may cause antecedent basis issues.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-23, 25-29, 31-34 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,200,249 B2. The patented claim teaches the limitations of the claim as shown by comparison below in bold.

Instant Application
US Patent No. 11,200,249 B2
Claim 19: receiving, via the API, parameters from a user-script executed by a user computer system, parameters that identify, to the indexing computer system, target data in a container;
Claim 1: receive, via the API, parameters outputted from a user-script executed by a user computer system,…  wherein the parameters identify and point the indexing engine to the target data in a container file on the user computer system
running, on the indexing computer system, a first process to:
run a master process, executed on the processor, to
(i) extract a first file from the container file,
extract a file from the container file
(ii) determine that the first file includes an embedded second file,
determine that the file includes an embedded second file,
(iii) determine that the first process will not process the second file, and
make a determination that the master process will not process the second file; and 
(iv) call a second process; 
initiate one or more instances of secondary processes,
running, on the indexing computer system, a second process to:
initiate one or more instances of secondary processes,
(a) extract the second file from the first file, (b) identify the target data within the second file,
search items in the volatile memory, as those items are discovered embedded within files to identify additional embedded files within those items,
(c) determine that the second process will process the target data, and
initiate a subsequent instance of respective secondary process to process said identified additional embedded file;
(d) determine that the target data satisfies a criterion; and performing an operation on the target data.
determine that the target data satisfies a criterion defined by a user; and
perform an operation on the target data,
Claim 20: wherein the user-script calls a third party program that transforms the original data saved on the user computer system into the target data.
Claim 1: the user-script… calls a third party program that transforms the original data saved on the user computer system
into target data,
Claim 21: wherein the parameters include the paths of the target data.
Claim 1: wherein the parameters include the paths of the target data.
Claim 22: wherein the parameters include the target data.
Claim 2: wherein the parameters include the target data.
Claim 23: wherein the container file comprises content and metadata.
Claim 1: wherein the container file comprises content and metadata.
Claim 25: wherein the operation is selected from a group consisting of: 
1) applying a heuristic rule to the second file; 
2) analyzing content of the extracted second file; 
3) searching the second file and/or its metadata; 
4) saving the second file to a non-volatile memory; 
5) moving the second file to a different location; 
6) extracting certain data from the second file; 
7) extracting certain metadata from the second file; 
8) adding the second file to a list or report; 
9) sending an alert; 
10) deleting the second file; and 
11) augmenting the metadata associated with the second file.
Claim 4: wherein the operation is selected
from a group consisting of:
1) applying a heuristic rule to the file;
2) analyzing content of the extracted file;
3) searching the file and/or its metadata;
4) saving the file to a non-volatile memory;
5) moving the file to a different location-
6) extracting certain data from the file;
7) extracting certain metadata from the file;
8) adding the file to a list or report;
9) sending an alert;
10) deleting the file; and
11) augmenting the metadata associated with the file.
Claim 26: wherein the criterion is defined by a user. 
Claim 1: a criterion defined by a user;
Claim 27: wherein the operation is defined by a user. 
Claim 1: wherein the operation is defined by the user. 
Claim 28: wherein the system further comprises a graphical user interface to allow a user to input user-scripts.
Claim 9: wherein the system further
comprises a graphical user interface to allow a user to input user-scripts.
Claim 36: wherein the criterion is selected from an example group consisting of: 
1) containing a third computer file therein; 
2) being a particular file format; 
3) containing certain data; 
4) containing certain metadata; 
5) containing a URL known to be associated with phishing or malware; 
6) containing certain keywords; 
7) containing certain dates; and 
8) being written by a certain author..
Claim 3: wherein the criterion comprises: containing a third computer file therein. 
Claim 11: wherein the criterion comprises: being a particular file format.
Claim 12: wherein the criterion comprises containing certain data.
Claim 13: wherein the criterion comprises containing certain metadata.
Claim 14: wherein the criterion comprises containing a URL known to be associated with phishing or malware.
Claim 15: wherein the criterion comprises containing certain keywords.
Claim 16: wherein the criterion comprises containing certain dates.
Claim 17: wherein the criterion comprises being written by a certain author.



Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 11,200,249 B2. The claims of U.S. Patent No. U.S. Patent No. US 11,200,249 B2 recites a method for electronic data indexing support. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application mentions first process and U.S. Patent No. US 11,200,249 B2 recites master process, however they are both referring to the same information. Also, the instant application recites call a second process and run a second process, whereas U.S. Patent No. US 11,200,249 B2 recites initiate one or more instances of secondary processes, however initiating a second process refers to calling and running a second process. Therefore they all refer to the same thing.  Also, the instant application recites identify the target data within the second file, whereas U.S. Patent No. US 11,200,249 B2 recites identify additional embedded file, however they are both referring to the same information. Therefore, the limitations of “first process”, “call a second process”, “running a second process” and “target data within the second file” from the current application falls entirely within the scope of claim 19 of U.S. Patent No. US 11,200,249 B2. 
As a result, claim 19 of the current application falls entirely within the scope of claim 1 of U.S. Patent No. US 11,200,249 B2. 

Claims 20, 21, 22, 23, 25, 26, 27, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9 of U.S. Patent No. US 11,200,249 B2 as explained in the table above. Thus claims 20, 21, 22, 23, 25, 26, 27, 28 of instant application falls entirely within the scope of claims 1, 2, 4, 9 or in other words, claims 20, 21, 22, 23, 25, 26, 27, 28 are anticipated by claims 1, 2, 4, 9 respectively of U.S. Patent No. US 11,200,249 B2.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11-17 of U.S. Patent No. US 11,200,249 B2 as explained in the table above. Thus claim 36 of instant application falls entirely within the scope of claims 3 and 11-17 or in other words, claim 36 is anticipated by claims 3 and 11-17 respectively of U.S. Patent No. US 11,200,249 B2.

Claim 29 incorporates substantively all the limitations of claim 19 in a computer-readable medium form and are rejected under the same rationale.

Claims 31-34 incorporate substantively all the limitations of claims 20-23 in a computer-readable medium form and are rejected under the same rationale. 
Claims 37-38 incorporate substantively all the limitations of claims 25 and 27 respectively in a computer-readable medium form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 21-30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sitsky et al. (US 2013/0325873, hereinafter “Sitsky”) in view of Subramanya et al. (US 2014/0149978 A1, hereinafter “Subramanya”).

Regarding claim 19, Sitsky teaches
A method for extraction and selectively indexing information, the method implemented on (see Sitsky, [0027] the invention provides systems and methods for indexing only recently-changed content of a storage system”) an indexing computer system having (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) user-facing application program interface (API), (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… the messaging module may be… Application Programming Interface (API)”) the method comprising: (see Sitsky, [0027] the invention provides systems and methods for indexing only recently-changed content of a storage system”).
receiving, via the API, data… (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… the messaging module may be… Application Programming Interface (API)”) to the indexing computer system, (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) target data in a container; (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”).
running, on the indexing computer system, a first process to: (see Sitsky, [0086] “secondary processor 108 receives and processes”; [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”). 
(i) extract a first file from (see Sitsky, [0085] “receives… relating to a work item”; [0062] “a work item may be an exchange database file (EDB) file, a disk image file, an email message inside a Microsoft Outlook PST file, a Microsoft Word document, a zip file, an email message, and a Lotus Notes database file”) the container file, (see Sitsky, [0033] “Containers can be structures of varying complexity designed to embed large numbers of items, with accompanying metadata”).
(ii) determine that the first file includes an embedded second file, (see Sitsky, [0086] “secondary processor 108 determines if the data of the work item contains embedded data”).
(iii) determine that (see Sitsky, [0088] “if the data processor determines that”) the first process will not process the second file, and (see Sitsky, [0080] “secondary processor 108 is requesting another secondary processor 108 to process the work item”).
(iv) call a second process; (see Sitsky, [0077] “a request for another secondary processor”).
running, on the indexing computer system, a second process to: (see Sitsky, [0089] “handled by another secondary processor”; [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”).
(a) extract the second file from the first file, (see Sitsky, [0039] “secondary processor 108 processes the work item to extract the embedded data”; [0011] “as embedded data, an item that was attached to the email (e.g., a zip file that includes a word-processing document, which has an inserted picture)”).
(b) identify the target data (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) within the second file, (see Sitsky, [0039] “the embedded data”).
(c) determine that the second process will process (see Sitsky, [0067] “The embedded data is sent to primary processor 102 to provide to another secondary processor 108 to process this embedded data”) the target data, and (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”).
(d) determine that (see Sitsky, [0041] “If certain material, items, or embedded data”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) satisfies a criterion; and (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).
performing an operation on (see Sitsky, [0040] “Any indexing operation can be accompanied by copy, show, delete, delete "all but", or similar operations for”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”).
Sitsky does not explicitly teach parameters from a user-script executed by a user computer system, parameters that identify, target data. 
However, Subramanya discloses scripts and also teaches
parameters from a user-script executed by a user computer system, parameters that identify, the type of value needed to continue execution of the script (see Subramanya, [0025] “these modifications can be dealt with using parameters that can be provided as inputs to a particular script”; [0022] “A script may include code configured to generate an exception on the execution module and to handle the exception at the CLSM using a user interface to retrieve additional parameters”; [0027] “parameters may be based on preliminary results that are provided during the execution of the script. Values may be calculated and presented to a user interface. In response, the user may enter additional values to be used in subsequent calculations described in the remainder of the script”; [0063] “the script may require a value for the parameter to be dynamically provided. The parameter may be dynamically provided during runtime by a user, or by another software process”; [0055] “the parameter identifier such that the user can readily determine the type of value needed to continue correct execution of the script”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of parameters in the scripts as being disclosed and taught by Subramanya, in the system taught by the proposed combination of Sitsky to yield the predictable results of effectively executing and managing scripts (see Subramanya, [0003] “The method may include providing a script to a command line scripting module… The command-line scripting module may cause the parameter identifier to be communicated to the user. The method may further include receiving a parameter value from the user through an input device, passing the parameter value to the virtual machine, and continuing execution of the byte code on the virtual machine”).

Regarding claim 29, Sitsky teaches
A computer program product having non-transient computer-executable instructions stored thereon, the computer-executable instructions, when executed by a computer system, (see Sitsky, [0057] “may be a separate computer device, or may be a processor (e.g., a microchip) within a multi-processor device or a processor on a virtual machine on the same physical computer. Data storage medium 110 may be a physical disk drive within one of the processor computer devices or may be an independent physical storage medium”) providing an indexing engine and (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) a user-facing application program interface (API), (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… the messaging module may be… Application Programming Interface (API)”) wherein the indexing engine is operable to: (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”).
receive, via the API, data… (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… the messaging module may be… Application Programming Interface (API)”) to the indexing engine (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) target data in a container file on the user computer system; (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”).
run a first process to (see Sitsky, [0086] “secondary processor 108 receives and processes”; [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) extract a first file from (see Sitsky, [0085] “receives… relating to a work item”; [0062] “a work item may be an exchange database file (EDB) file, a disk image file, an email message inside a Microsoft Outlook PST file, a Microsoft Word document, a zip file, an email message, and a Lotus Notes database file”) the container file, (see Sitsky, [0033] “Containers can be structures of varying complexity designed to embed large numbers of items, with accompanying metadata”) determine that the first file includes an embedded second file, (see Sitsky, [0086] “secondary processor 108 determines if the data of the work item contains embedded data”) make a determination (see Sitsky, [0088] “if the data processor determines that”) that the first process will not process the second file, and (see Sitsky, [0080] “secondary processor 108 is requesting another secondary processor 108 to process the work item”) call a second process; (see Sitsky, [0077] “a request for another secondary processor”).
run a second process to (see Sitsky, [0089] “handled by another secondary processor”; [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”; [0056] “data processing system 100 for parallelizing document indexing”) extract the second file, (see Sitsky, [0039] “secondary processor 108 processes the work item to extract the embedded data”; [0011] “as embedded data, an item that was attached to the email (e.g., a zip file that includes a word-processing document, which has an inserted picture)”) identify the target data (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) within the second file, (see Sitsky, [0039] “the embedded data”) make a determination that the second process will process (see Sitsky, [0067] “The embedded data is sent to primary processor 102 to provide to another secondary processor 108 to process this embedded data”) the target data, and (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) determine that (see Sitsky, [0041] “If certain material, items, or embedded data”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) satisfies a criterion; and (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).
perform an operation on (see Sitsky, [0040] “Any indexing operation can be accompanied by copy, show, delete, delete "all but", or similar operations for”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”).
Sitsky does not explicitly teach parameters from a user-script executed by a user computer system, parameters identify, target data. 
However, Subramanya discloses scripts and also teaches
parameters from a user-script executed by a user computer system, parameters that identify, the type of value needed to continue execution of the script (see Subramanya, [0025] “these modifications can be dealt with using parameters that can be provided as inputs to a particular script”; [0022] “A script may include code configured to generate an exception on the execution module and to handle the exception at the CLSM using a user interface to retrieve additional parameters”; [0027] “parameters may be based on preliminary results that are provided during the execution of the script. Values may be calculated and presented to a user interface. In response, the user may enter additional values to be used in subsequent calculations described in the remainder of the script”; [0063] “the script may require a value for the parameter to be dynamically provided. The parameter may be dynamically provided during runtime by a user, or by another software process”; [0055] “the parameter identifier such that the user can readily determine the type of value needed to continue correct execution of the script”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of parameters in the scripts as being disclosed and taught by Subramanya, in the system taught by the proposed combination of Sitsky to yield the predictable results of effectively executing and managing scripts (see Subramanya, [0003] “The method may include providing a script to a command line scripting module… The command-line scripting module may cause the parameter identifier to be communicated to the user. The method may further include receiving a parameter value from the user through an input device, passing the parameter value to the virtual machine, and continuing execution of the byte code on the virtual machine”).

Regarding claim 24, the proposed combination of Sitsky and Subramanya teaches
wherein the container file (see Sitsky, [0033] “Containers can be structures of varying complexity designed to embed large numbers of items, with accompanying metadata”) is in a cloud (see Sitsky, [0008] “a clustered or parallel storage technology or a cloud storage system”).

Regarding claim 26, the proposed combination of Sitsky and Subramanya teaches
wherein the criterion is defined by a user (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).

Regarding claim 28, the proposed combination of Sitsky and Subramanya teaches
wherein the system further comprises a graphical user interface to allow a user to input user-scripts (see Subramanya, [0029] “These specially-designed execution code segments can provide a means for prompting a user for additional parameters identified by name, and then retrieving values for the identified parameters from the user at the command-line interface”; [0067] “The parameter identifier may be communicated using a command-line prompt, a graphical interface on a display device of the computer system running the command-line scripting module, a sound output, and/or the like”).

Regarding claim 30, the proposed combination of Sitsky and Subramanya teaches
wherein the user script executes on the user computer system to (see Subramanya, [0025] “these modifications can be dealt with using parameters that can be provided as inputs to a particular script”; [0022] “A script may include code configured to generate an exception on the execution module and to handle the exception at the CLSM using a user interface to retrieve additional parameters”; [0027] “parameters may be based on preliminary results that are provided during the execution of the script. Values may be calculated and presented to a user interface. In response, the user may enter additional values to be used in subsequent calculations described in the remainder of the script”; [0063] “the script may require a value for the parameter to be dynamically provided. The parameter may be dynamically provided during runtime by a user, or by another software process”; [0055] “the parameter identifier such that the user can readily determine the type of value needed to continue correct execution of the script”) output parameters (see Subramanya, [0061] “The output of the script compiler 506 can include”) that point (see Sitsky, [0026] “which point to the location of components of the data”) the indexing engine to (see Sitsky, [0058] “the indexing system”) the target data (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”). The motivation for the proposed combination has been maintained. 

Regarding claims 32, the proposed combination of Sitsky and Subramanya teaches
wherein the parameters include the paths of the target data (See Subramanya, [0068] “the user may select… a URL… that will provide the parameter value”). The motivation for the proposed combination has been maintained. 
Claim 21 incorporates substantively all the limitations of claim 32 in a method form and is rejected under the same rationale.

Regarding claims 33, the proposed combination of Sitsky and Subramanya teaches
wherein the parameters include the target data (See Subramanya, [0068] “the user may select… a URL… that will provide the parameter value”). The motivation for the proposed combination has been maintained. 
Claim 22 incorporates substantively all the limitations of claim 33 in a method form and is rejected under the same rationale.

Regarding claims 34, the proposed combination of Sitsky and Subramanya teaches
wherein the container file comprises content and metadata (see Sitsky, [0033] “Containers can be structures of varying complexity designed to embed large numbers of items, with accompanying metadata”).
Claim 23 incorporates substantively all the limitations of claim 33 in a method form and is rejected under the same rationale.

Regarding claims 35, the proposed combination of Sitsky and Subramanya teaches
wherein the first process is executed on the processor and (see Sitsky, [0086] “secondary processor 108”; [0064] “each secondary processor 108 executes four separate processes for requesting and processing work items”) the second process is executed (see Sitsky, [0088] “another secondary processor”; [0065] “while another secondary processor 108 processes a single electronic file”) in parallel on a second processor (see Sitsky, [0082] “performed by at least one secondary processor for parallelizing document indexing”).

Regarding claims 36, the proposed combination of Sitsky and Subramanya teaches
wherein the criterion is selected from an example group consisting of: (see Sitsky, [0040] “Search criteria can include”). 
4) containing certain metadata; (see Sitsky, [0040] “Search criteria can include testing for certain values in metadata ( e.g., created or modified on, before, after, or within a certain date or date range; created or modified by a certain user, having certain read, write, execute permissions; containing certain content types such as picture files or videos; etc.”).

Regarding claims 37, the proposed combination of Sitsky and Subramanya teaches
wherein the operation is selected from a group consisting of: (see Sitsky, [0040] “Any indexing operation can be accompanied by”).
2) analyzing content of the extracted second file; (see Sitsky, [0095] “analyze a small segment of a file share data for a company”).
Claim 25 incorporates substantively all the limitations of claim 37 in a method form and is rejected under the same rationale.

Regarding claims 38, the proposed combination of Sitsky and Subramanya teaches
wherein the operation (see Sitsky, [0040] “Any indexing operation can be accompanied by copy, show, delete”) is defined by a user (see Sitsky, [0040] “For example, all electronic items accessed by user John Smith that contain a character string matching /(Sls)ell [0-9]{0-4} shares.* ([AZ]{2-3} )/ can be operated on ( e.g., copied to a new storage device”).
Claim 27 incorporates substantively all the limitations of claim 38 in a method form and is rejected under the same rationale.

Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sitsky in view of Subramanya further in view of Dumitrescu et al. (US 2006/0044597 A1, hereinafter “Dumitrescu”).

Regarding claims 31, the proposed combination of Sitsky and Subramanya teaches
wherein the user-script (see Subramanya, [0025] “a particular script”). 
The proposed combination of Sitsky and Subramanya does not explicitly teach the user-script calls a third party program that transforms the original data saved on the user system into target data. 
However, Dumitrescu discloses data processing and teaches 
script calls a third party program that transforms the original data saved on the user system into a specific target format (see Dumitrescu, [0036] “command script to be executed… The command line utility processing element may execute a third party program to convert features of graphics or images, to manipulate a particular file such as, for example, a PDF file, and to achieve other tasks, such as, for example, format conversion. Format conversion includes, for example, converting from PDF to PostScript, from TIFF to PCL, from JPEG to TIFF, from GIF to TIFF”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of third party program to convert data and specifying a programming language along with search criteria based on keywords as being disclosed and taught by Dumitrescu, in the system taught by the proposed combination of Sitsky and Subramanya to yield the predictable results of providing user-friendly ways to help in processing data (see Dumitrescu, [0034] “processing elements include: a command addition processing element, a command line utility processing element, a character set conversion processing element, a data replacement processing element, a file copy processing element, a job concatenation processing element, and a job splitting processing element. Some or all of these may be provided in a print job workflow system, and additional processing elements may be included in addition to or in place of these example processing elements”).
Claim 20 incorporates substantively all the limitations of claim 31 in a method and is rejected under the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156